Citation Nr: 1223478	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-19 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In January 2011, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record. 

In March 2011, the Board determined additional development was necessary and remanded this claim to the RO via the Appeals Management Center in Washington, DC.  After the requested development, the Board again decided to obtain additional medical comment on this claim, and requested a medical opinion from the Veteran's Health Administration (VHA) in February 2012.  The medical opinion was provided in March 2012.  See 38 C.F.R. § 20.901(a) (2011).


FINDING OF FACT

The competent and credible evidence of record indicates the Veteran's right knee disorder (characterized as soft tissue contusion and chondrosis) at least as likely as not began while he was on active duty in the military as a result of an in-service injury, and that he has continued to experience symptoms associated with that disorder during the years since his discharge from service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran's right knee soft tissue contusion and chondrosis was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability-or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  As already alluded to, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disorders diagnosed after discharge may still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.  See also Barr, 21 Vet. App. at 303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102 (2011).  

Here, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service connection claim, which is have proof he has the claimed disability, i.e., a right knee disorder, variously diagnosed as soft tissue contusion and chondrosis of the right knee.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of current disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  These diagnoses are evidence in treatment records from January 2005 to August 2010, and treatment records from February 2010 to August 2010, provided by various private physicians.  In addition to the abovementioned diagnoses, these treatment records show continuous complaints and treatment for his right knee disorder.  Finally, December 2005 and March 2011 VA examiners also confirmed the current diagnoses. 

Therefore, resolution of this claim ultimately turns on whether there is the required linkage between the right knee disorder and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  In this regard, there are conflicting opinions of record.  

Regarding in-service incurrence, the Veteran's service treatment records show a right knee injury in October 1982.  He experienced a snapping sensation in his knee while running with sudden onset of pain, giving way, and effusion.  Initial treatment was crutches for one month.  The service records show continued complaints of right knee lateral joint pain, pain beneath the patella, and instability unresolved with physical therapy.  X-rays in January 1983 indicated probable joint effusion without fractures or dislocations.  Thereafter, the records reflect various diagnoses, including chondromalacia patella syndrome and collateral medial ligament strain with chondromalacia.  Following a Medical Board Evaluation in August 1983, the Veteran was placed on a six-month limited duty status.  He underwent a right knee arthroscopy in September 1983 with normal findings.

The Veteran was examined by VA in December 2005.  However, this examiner did not provide an opinion regarding the etiology of the Veteran's current right knee disorder.  A VA examiner that evaluated the Veteran in October 2006 stated that he was unable to find any objective findings to indicate that the Veteran's current right knee symptoms or condition are secondary to his in-service right knee injury.  However, in rendering his opinion, the examiner did not specifically take into account the Veteran's competent lay report as to a continuity of right knee symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Moreover, this examiner ordered an MRI in connection the examination, but did not provide an addendum after the MRI was obtained.  

Thereafter, in a private medical record dated in October 2010, Dr. J. D. indicated that the Veteran's MRI findings were consistent with prior studies and notes from August 16, 1983 of a soft tissue contusion and chondrosis of his right knee.  

The Veteran was provided another VA examination in March 2011.  This VA examiner reviewed the October 2006 MRI report and provided a negative opinion.  However, the Board was reluctant to rely on this opinion for several reasons.  First, the examiner did not address the Veteran's competent lay report as to a continuity of similar right knee symptomatology since service.  Second, the opinion did not include an adequate discussion of the relevance of the various diagnoses noted in service.  Third, and finally, the opinion did not include any acknowledgement or discussion of the positive opinion provided by Dr. J. D. in October 2010.

Consequently, the Board requested a VHA opinion in February 2012.  This requested opinion was returned in March 2012.  The requested specialist reviewed the Veteran's claims file and stated that the complaints of the right knee are related to the lateral compartment.  The specialist determined the MRI results in October 2006, which showed a meniscus tear, was an incidental finding.  There was no additional rationale offered in support of this finding.  And, unfortunately, the Board is again reluctant to rely on the findings of this VHA opinion because the specialist failed to address the Veteran's competent lay report as to a continuity of similar right knee symptomatology since service.  Similarly to the March 2011 VA examination that the Board determined was partially inadequate, the March 2012 VHA opinion does not include an adequate discussion of the relevance of the various diagnoses noted in service.  And, finally, the opinion does not include any acknowledgement or discussion of the positive opinion provided by Dr. J. D. in October 2010.

Nevertheless, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's statements, including his January 2011 hearing testimony are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently alleged that he has experienced problems with his right knee since the in-service reported injuries.  Indeed, the record supports the Veteran's assertions of continuous symptomatology, especially as evidenced by the VA and private treatment records, including rehabilitation records for his right knee.  Therefore, the Veteran's lay statements with respect to his complaints of right knee symptoms are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage, 10 Vet. App. at 488. 

In light of the conflicting and, arguably, inadequate opinions concerning the etiology of the Veteran's right knee disorder, the Board finds that the evidence is in relative equipoise in terms of whether his currently diagnosed right knee disorder is related to his military service.  Further remand for a more persuasive medical opinion would likely be futile.  The Board will resolve reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 49.  Thus, the Board finds that the competent and credible evidence of record indicates the Veteran's right knee disorder, best characterized as soft tissue contusion and chondrosis, at least as likely as not began while he was on active duty in the military as a result of an in-service injury, and that he has continued to experience symptoms associated with that disorder during the years since his discharge from service.  Therefore, the Board concludes that service connection for a right knee soft tissue contusion and chondrosis is warranted. 


ORDER

Service connection for a right knee soft tissue contusion and chondrosis is granted.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


